Citation Nr: 1730961	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left hand nerve damage, to include as secondary to a service-connected cervical spine disability  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a March 2016 statement from his private chiropractor, Dr. M.J.M., that stated the Veteran had been a patient of hers off and on for 21 years.  Further, Dr. M.J.M. stated the Veteran had problems resulting from a motor vehicle accident (MVA) during his military service, and during the course of her treatment of the Veteran over the past several years, he had complained of radiating pain and numbness in his left arm and hand.  Dr. M.J.M. opined that she had no doubt that the Veteran's pain, to include the pain in his left arm and hand, stemmed from the injuries he sustained in the MVA during service.  However, after a review of the claims file, the Board is unable to locate any treatment records from Dr. M.J.M.  Moreover, M.J.M. did not provide any rationale for why she attributed the Veteran's issues to the MVA and it is unclear if M.J.M. had reviewed any of the Veteran's service treatment records, to include any records relating to the MVA during service.  Thus, the opinion is not supported by an adequate rationale and it appears there are outstanding private treatment records.

Additionally, the Veteran underwent a VA peripheral nerve examination for his left hand in July 2016.  The examiner opined that the Veteran's left hand nerve damage was less likely than not incurred in, caused by, or related to an incident in service, to include the 1978 MVA.  In support, the examiner noted that while the Veteran had subjective ulnar nerve symptoms during the July 2016 examination, and he reported he had hit his elbow in the 1978 MVA, the ulnar nerve problem would have been noted immediately, but was not noted until later.  Further, the examiner opined that the Veteran's left hand symptoms of radiating pain and numbness were less likely than not symptoms of his cervical spine disability, or secondary to his cervical spine disability.  In support, the examiner stated the Veteran reported subjective ulnar nerve symptoms which were not pathologically related to the neck.  

However, nowhere in the opinions did the VA examiner address the Veteran's assertions of chronic symptoms of pain and numbness in his left hand and arm since service.  Further, the VA examiner did not specifically address the March 2016 opinion of the Veteran's private physician, Dr. M.J.M, that stated the Veteran's left arm and hand pain stemmed from the injuries he sustained in the MVA during service.  Lastly, while the VA examiner opined the Veteran's left hand symptoms of radiating pain and numbness were not caused by his cervical spine disability, the examiner did not address whether the Veteran's left hand nerve damage had been aggravated by the Veteran's service-connected cervical spine disability.  

Consequently, the Board cannot find that the July 2016 opinions regarding the Veteran's left hand nerve damage are adequate and a remand is necessary to obtain addendum opinions.  See Barr v. Nicholson, 21 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the El Paso VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain all pertinent treatment records from the Veteran's private chiropractor, Dr. M.J.M.

3.  Submit the claims file to the July 2016 VA examiner in order to provide addendum opinions regarding the Veteran's left hand nerve damage.  If the July 2016 VA examiner in unavailable, this must be expressly noted in the claims file and the AOJ should arrange for another qualified examiner to provide the opinion. 

After a review of the claims file, including any newly associated evidence, the examiner should opine whether the Veteran's left hand nerve damage at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include the 1978 MVA and the Veteran's reported elbow injury.  

The examiner should also opine whether the Veteran's left hand nerve damage is at least as likely as not (a) caused by; or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by his service-connected cervical spine disability.

In rendering the above opinions, the examiner should specifically address the Veteran's assertions that he has had continuous symptoms of pain and numbness in his left hand and arm since service, and the March 2016 opinion by Dr. M.J.M. that the Veteran's pain in his left arm and hand stemmed from the injuries he sustained in the MVA during service. 

All opinions must be accompanied by an explanation.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for left hand nerve damage.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




